UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 1/31/09 Dreyfus Inflation Adjusted Securities Fund SEMIANNUAL REPORT January 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Inflation Adjusted Securities Fund, covering the six-month period from August 1, 2008, through January 31, 2009. The past six months have been some of the most difficult periods in decades for the financial markets. An ongoing credit crunch escalated into a global financial crisis at the start of the reporting period, resulting in the failures of major financial institutions, a worsening recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. U.S. government securities generally fared well in the ensuing flight to quality, but riskier bond market sectors suffered sharp declines. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurred, leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects your future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation February 17, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2008, through January 31, 2009, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the six-month period ended January 31, 2009, Dreyfus Inflation Adjusted Securities Funds Institutional shares produced a total return of 4.93%, and the funds Investor shares returned 5.05%. 1 In comparison, the funds benchmark, the Barclays Capital U.S. Treasury Inflation Protected Securities Index (the Index), produced a total return of 4.84% for the same period. 2 U.S.Treasury securities proved to be a notable exception to the steep declines suffered by most sectors of the U.S. bond market as a financial crisis intensified and the U.S. economy weakened over the reporting period. Although Treasury Inflation Protected Securities (TIPS) also produced attractive results relative to most other bond market sectors, they lagged nominal Treasury securities due to bouts of reduced liquidity and heightened deflation concerns. Our interest-rate strategies enabled the fund to produce returns that approximated the benchmark index, which is not subject to fees and expenses like a mutual fund. The Funds Investment Approach The fund seeks returns that exceed the rate of inflation.To pursue this goal, the fund normally invests at least 80% of its assets in inflation-indexed securities, which are fixed-income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities.To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed-income securities not adjusted for inflation, including U.S. government bonds and notes, corporate bonds, mortgage-related securities and asset-backed securities. The fund seeks to keep its average The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) effective duration between two and 10 years, and the fund may invest in securities of any maturity without restriction. Global Financial Crisis Sparked a Flight to Quality An ongoing credit crunch developed into a full-blown global financial crisis over the summer of 2008, leading to the failures of major financial institutions and sending repercussions throughout the worlds credit markets.The crisis came close to spinning out of control in September, nearly causing the collapse of the global banking system. Unprecedented interventions by government and monetary authorities, which pumped billions of dollars of liquidity into the system and rescued a number of struggling corporations, helped thaw frozen credit markets.These efforts included the Troubled Asset Relief Program (TARP) from the U.S. Congress and aggressive reductions of short-term interest rates by the Federal Reserve Board (theFed),which cut its target for the overnight federal funds rate to the unprecedented low level of 0% to 0.25%. Meanwhile, slumping housing markets, rising unemployment and sharply lower consumer confidence accelerated a downturn in the U.S. economy. Earlier inflation concerns subsided when commodity prices plummeted amid reduced demand for energy and construction materials worldwide. In November, the National Bureau of Economic Research officially declared that the U.S. economy has been mired in recession since late 2007. As market conditions deteriorated, many highly leveraged institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemption requests. Consequently, selling pressure intensified even among fundamentally sound fixed-income securities, leading to broadly lower prices for corporate bonds, asset-backed securities, mortgage-backed securities and the sovereign debt of developing nations.TIPS also were adversely affected by deleveraging pressures and liquidity concerns in the fall of 2008, but to a lesser extent than lower-rated bonds. However,TIPS lagged nominal U.S. Treasury securities, which gained considerable value as risk-averse investors flocked to traditional safe havens. In January 2009,TIPS rallied relative to nominal Treasuries as investors took advantage of their com- 4 paratively attractive prices, ending the reporting period at what we believe to be fair valuations. Interest Rate Strategies Helped Bolster Performance Another unusual development during the reporting period was the bifurcation of the TIPS market between recently issued on-the-run securities and more seasoned off-the-run securities. As deflation fears increased, we sold issues with significant on the run premium, judging the additional protection they provide during a prolonged period of deflation to be less than their additional cost. In addition, we set the funds average duration in a range we considered longer than industry averages, which helped the fund maintain higher yields for as long as we deemed practical while interest rates declined. Positioned for Low Inflation-Adjusted Interest Rates As of the end of January, the financial crisis has persisted, and the economic downturn has worsened. While investors remain concerned about potential deflation, we currently believe that any bouts of actual deflation will prove to be relatively short-lived. Moreover, in our analysis, the Feds aggressively accommodative monetary policy makes it unlikely that inflation-adjusted yields will move higher over the foreseeable future.Therefore, we have maintained the funds relatively long average duration, including an emphasis on TIPS with 10- and 30-year maturities. February 17, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through December 1, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BARCLAYS CAPITAL  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Treasury Inflation Protected Securities Index is a sub-index of the U.S.Treasury component of the Barclays Capital U.S. Government Index. Securities in the Barclays Capital U.S.Treasury Inflation Protected Securities Index are dollar-denominated, non-convertible, publicly issued, fixed-rate, investment-grade (Moodys Baa3 or better) U.S.Treasury inflation notes, with at least one year to final maturity and at least $100 million par amount outstanding. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Inflation Adjusted Securities Fund from August 1, 2008 to January 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2009 Investor Shares Institutional Shares Expenses paid per $1,000  $ 2.70 $ 1.48 Ending value (after expenses) $949.50 $950.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2009 Investor Shares Institutional Shares Expenses paid per $1,000  $ 2.80 $ 1.53 Ending value (after expenses) $1,108.80 $1,110.30  Expenses are equal to the funds annualized expense ratio of .55% for Investor shares and .30% for Institutional shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2009 (Unaudited) Principal Bonds and Notes98.8% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 1.38%, 7/15/18 408,663 a,b 1.63%, 1/15/15 2,277,420 a,b 1.75%, 1/15/28 491,596 a,b 1.88%, 7/15/15 1,421,720 a 2.00%, 1/15/14 2,464,467 a 2.00%, 7/15/14 3,214,762 a,b 2.00%, 1/15/16 3,223,560 a,b 2.00%, 1/15/26 3,343,506 a,b 2.38%, 4/15/11 3,062,774 a 2.38%, 1/15/17 3,562,588 a,b 2.38%, 1/15/25 2,149,301 a,b 2.38%, 1/15/27 642,312 a 2.50%, 7/15/16 2,050,309 a,b 2.63%, 7/15/17 1,144,547 a,b 3.00%, 7/15/12 3,720,213 a,b 3.50%, 1/15/11 2,487,585 a,b 3.63%, 4/15/28 3,010,832 a,b 3.88%, 4/15/29 2,766,934 a,b Total Bonds and Notes (cost $44,393,859) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $643,000) 643,000 c The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned35.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $15,089,906) 15,089,906 c Total Investments (cost $60,126,765) 135.5% Liabilities, Less Cash and Receivables (35.5%) Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b All or a portion of these securities are on loan. At January 31, 2009, the total market value of the funds securities on loan is $13,693,677 and the total market value of the collateral held by the fund is $15,527,538, consisting of cash collateral of $15,089,906 and U.S. Government and Agency securities valued at $437,632. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies Money Market Investments  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES January 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $13,693,677)Note 1(b): Unaffiliated issuers 44,393,859 42,319,568 Affiliated issuers 15,732,906 15,732,906 Cash 84,539 Receivable for investment securities sold 1,411,624 Receivable for shares of Common Stock subscribed 260,868 Dividends and interest receivable 131,723 Prepaid expenses 18,787 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 5,882 Liability for securities on loanNote 1(b) 15,089,906 Payable for investment securities purchased 2,007,664 Payable for shares of Common Stock redeemed 12,188 Accrued expenses 22,449 Net Assets ($) Composition of Net Assets ($): Paid-in capital 46,608,460 Accumulated distributions in excess of investment incomenet (1,078,243) Accumulated net realized gain (loss) on investments (634,000) Accumulated net unrealized appreciation (depreciation) on investments (2,074,291) Net Assets ($) Net Asset Value Per Share Investor Shares Institutional Shares Net Assets ($) 27,325,914 15,496,012 Shares Outstanding 2,390,086 1,355,390 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended January 31, 2009 (Unaudited) Investment Income ($): Income: Interest Income from inflationary adjusted securities Income from securities lending Dividends; Affiliated issuers Total Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(b) Auditing fees Registration fees Prospectus and shareholders reports Custodian feesNote 3(b) Loan commitment feesNote 2 Directors fees and expensesNote 3(c) Miscellaneous Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2009 Year Ended (Unaudited) July 31, 2008 Operations ($): Investment income (loss)net (534,809) 1,433,749 Net realized gain (loss) on investments (680,621) 665,250 Net unrealized appreciation (depreciation) on investments (939,588) (1,242,424) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Investor Shares (372,300) (904,889) Institutional Shares (198,118) (529,563) Net realized gain on investments: Investor Shares (217,001)  Institutional Shares (125,345)  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 8,030,695 30,998,869 Institutional Shares 2,463,682 10,938,925 Dividends reinvested: Investor Shares 581,092 898,164 Institutional Shares 267,086 360,518 Cost of shares redeemed: Investor Shares (5,965,737) (7,214,234) Institutional Shares (57,127) (65,381) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 40,570,017 5,231,033 End of Period Undistributed (distributions in excess of) investment incomenet (1,078,243) 26,984 The Fund 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended January 31, 2009 Year Ended (Unaudited) July 31, 2008 Capital Share Transactions: Investor Shares Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Institutional Shares Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended January 31, 2009 Year Ended July 31, Investor Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.30 11.67 11.69 12.34 12.25 12.69 Investment Operations: Investment income (loss)net a (.14) .79 .21 .26 .25 .26 Net realized and unrealized gain (loss) on investments (.47) .48 .27 (.06) .40 .71 Total from Investment Operations (.61) 1.27 .48 .20 .65 .97 Distributions: Dividends from investment incomenet (.16) (.64) (.50) (.71) (.56) (.55) Dividends from net realized gain on investments (.10)   (.14)  (.86) Total Distributions (.26) (.64) (.50) (.85) (.56) (1.41) Net asset value, end of period 11.43 12.30 11.67 11.69 12.34 12.25 Total Return (%) (5.05) b 11.01 4.24 1.51 5.39 7.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 c 1.04 2.10 1.88 1.74 1.80 Ratio of net expenses to average net assets .55 c .55 .53 .55 .55 .55 Ratio of net investment income (loss) to average net assets (2.44) c 6.39 1.83 2.18 2.00 2.05 Portfolio Turnover Rate 20.46 b 90.18 18.17 60.82 118.91 951.51 Net Assets, end of period ($ x 1,000) 27,326 26,830 2,538 3,269 3,009 2,857 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2009 Year Ended July 31, Institutional Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments    Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c Ratio of net expenses to average net assets c Ratio of net investment income (loss) to average net assets c Portfolio Turnover Rate b Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Inflation Adjusted Securities Fund (the fund) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The funds investment objective seeks returns that exceed the rate of inflation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment advisor. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge.The fund is authorized to issue 500 million shares of $.001 par value Common Stock in each of the following classes of shares: Investor and Institutional. Investor shares are subject to a shareholder services plan. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, the minimum initial investment and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of January 31, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 204,924 Investor and 208,978 Institutional shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not 16 traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument and written options contracts which are shown at value. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
